363 F.2d 876
Ruffin T. LOWRY et al., Appellants,v.The ATLANTIC REFINING COMPANY, Appellee.
No. 22072.
United States Court of Appeals Fifth Circuit.
July 21, 1966, Rehearing Denied Aug. 24, 1966.

Appeal from the United States District Court for the Western District of Louisiana; Richard J. Putnam, Judge.
Lawrence E. Donohoe, Jr., Andrew J. S. Jumonville, J. J. Cavidson, Jr., Lafayette, La., Davidson, Meaux, Onebane & Donohoe, Lafayette, La., of counsel, for appellants.
Richard E. Gerard, Lake Charles, La., William M. Hall, Jr., Lafayette, La., Liskow & Lewis, Lake Charles, La., of counsel, for appellee.
Before WHITAKER,1 Senior Judge, and WISDOM and THORNBERRY, Circuit judges.
PER CURIAM:


1
The parties to this appeal dispute the ownership of leasehold rights in certain oil-bearing lands in St. Mary Parish, Louisiana.  A primary issue at the trial in federal district court was whether the heirs of Alcide A. LeBourgeois accepted a succession under the pertinent provisions of the Louisiana Civil Code.  The district court required the jury to return special verdicts on this issue.  See F.R.Civ.Proc. 49(a).  At the conclusion of the evidence the defendant moved for a directed verdict.  F.R.Civ.Proc. 50(a).  The Court considered that the motion had 'considerable merit' but denied the motion 'since any error (could) be corrected on motion for judgment n.o.v. or for a new trial'.  231 F.Supp. at 777.  The jury found that the heirs had not accepted the succession of Alcide A. LeBourgeois.  The defendant moved for notwithstanding the special findings of the jury.  The district court granted the motion and directed a verdict for the defendant from which this appeal was taken.


2
Proper resolution of this dispute requires careful consideration of complicated facts and a thorough study of Louisiana law.  In an able opinion, Judge Richard J. Putnam, the district judge, examined the facts in the light of all pertinent Louisiana jurisprudence.  This Court has carefully studied the record, briefs, and Louisiana authorities.  There is little or nothing we can add to the opinion below.  Lowry v. Atlantic Refining Co., W.D.La.1964, 231 F.Supp. 775.  We adopt that opinion as the opinion of this Court.


3
The judgment below is affirmed.



1
 Of the United States Court of Claims, sitting by designation